                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
Plaintiff,                                       §
                                                 §
v.                                               §        NO: 4:20-cv-00960
                                                 §
$902,746.64 IN UNITED STATES                     §
CURRENCY, et al                                  §
Defendant.                                       §

  UNITED STATES' MOTION TO SEAL THE AFFIDAVIT SUPPORTING THE
              COMPLAINT FOR FORFEITURE IN REM

        The United States, by and through Stephen J. Cox, United States Attorney for the

Eastern District of Texas, and Kevin McClendon, Assistant United States Attorney for

the Eastern District of Texas, files this Motion to Seal the Affidavit Supporting the

Complaint for Forfeiture In Rem and would show the Court as follows:

        The United States has an ongoing criminal investigation regarding the subject

matter contained in the affidavit of Marcus West supporting the complaint. The United

States requests that the affidavit hereafter in this case be placed under seal. The United

States requests that the Court grant this Motion to Seal the Affidavit Supporting the

Complaint for Forfeiture In Rem.

                                                          Respectfully submitted,
                                                          STEPHEN J. COX
                                                          UNITED STATES ATTORNEY

                                                          /s/ Kevin McClendon
                                                          Kevin McClendon
                                                          Assistant United States Attorney

United States' Motion to Seal the Affidavit supporting the Complaint for Forfeiture In Rem - Page 1
                                                          State Bar No. 13408620
                                                          101 East Park Blvd., Suite 500
                                                          Plano, Texas 75074
                                                          (972) 509-1201
                                                          (972) 509-1209 (fax)




United States' Motion to Seal the Affidavit supporting the Complaint for Forfeiture In Rem - Page 2
